                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

                                     NO. 2:14-CR-3-FL-1

 UNITED STATES OF AMERICA,                    )
                                              )
            v.                                )
                                              )                    ORDER
 MICHAEL RANKINS,                             )
                                              )
                        Defendant.            )


        This matter is before the court on defendant’s pro se motion for compassionate release,

(DE 364). The court DIRECTS the government to respond to the motion within 14 days of the

filing of this order.

        SO ORDERED, this the 20th day of April, 2020.


                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




           Case 2:14-cr-00003-FL Document 366 Filed 04/20/20 Page 1 of 1
